Citation Nr: 1524600	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  96-45 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to July 1973, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 1998 and again in August 2003, the Board remanded the appeal for additional development.  In June 2006, the Board denied the appeal.  

The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, eventually, the Court vacated and remanded that Board decision in a November 2013 memorandum decision.

In January 2002, the Veteran testified at a personal hearing before a Veterans' Law Judge that has since retired.  While in November 2014 the Veteran requested a new hearing, in May 2015 he withdrew this hearing request.  Therefore, the Board finds that VA can adjudicate the claim without scheduling the Veteran for another hearing.  

The claim of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD had its onset in service.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his PTSD is due to his service in the Republic of Vietnam.  The record contains numerous statements from the Veteran regarding the stressor events he experienced while serving in the Republic of Vietnam.  In this regard, the Board finds that his claims boil down to a claim that his PTSD is due to being in fear of his life due to hostile enemy action while serving in the Republic of Vietnam.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Specifically, regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's report as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the record on appeal shows the Veteran being diagnosed with PTSD since 1995.  See, e.g., VA treatment records dated in July 1995.  Therefore, the Board finds that the medical evidence of record establishes that the Veteran has a current disability. 

As to the PTSD stressor, the Veteran's service personnel records confirm that he served in the Republic of Vietnam for 10 months and 18 days between January and November 1972.  His personnel records also show that his military occupational specialty was light and heavy weapons and, in addition to basic military training and training as an individual Infantry fire crewman, the Veteran received 20 weeks training at the US Army Institute for Military Assistance special forces training at Fort Bragg, North Carolina).  Furthermore, the Veteran's personnel records shows that he was awarded, among other things, the Vietnam Service Medal with one Bronze Star and the Republic of Vietnam Campaign Medal with 60 Device.  Therefore, the Board finds that his lay statements regarding the claimed stressor (i.e., hostile enemy action) can be accepted as conclusive evidence as to the actual existence of his claimed stressor.  38 C.F.R. § 3.304(f).  

Lastly, the Board notes that the private psychological evaluation in January 1997 and a VA treatment record dated in May 2005 prepared by a staff psychologist both include opinions that the Veteran's PTSD is due to the above documented stressor.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that based on the Veteran's service and the medical opinions diagnosing him with PTSD due to the stressor that occurred during that service, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.


REMAND

As to the claim for an acquired psychiatric disorder other than PTSD, given the Court's November 2013 memorandum decision, the Board finds that a remand to once again attempt to obtain and associate with the claims file any outstanding service treatment records is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the above decision as well as the medical history found in the existing record, the Board also finds that a remand is required to obtain a medical opinion as to whether acquired psychiatric disorder other than PTSD is directly due to the Veteran's military service or caused or aggravated by his newly service-connected PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and once again attempt to obtain and associate with the claims file from all alternative sources any outstanding service treatment records.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.   If they cannot be located or no such records exist, a memorandum, of unavailability should be prepared and the Veteran should be notified in writing.  

2.  Physically or electronically associated with the claims file the Veteran's post-January 2014 treatment records from the St. Louis VA Medical Center. 

3.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service psychiatric problems and his having continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, schedule the Veteran for a psychiatric examination to determine the origins of any acquired psychiatric disorder other than PTSD.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's acquired psychiatric disorder other than PTSD?  

(b)  As to each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not that it is related to or had its onset in service and/or have continued since that time?  

(c)  As to any psychosis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d) As each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected PTSD?  

In providing the requested opinions regarding the origins of each diagnosed acquired psychiatric disorder other than PTSD, the examiner should comment on his credible lay claims.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


